PER CURIAM.
In this Anders1 appeal, we affirm the trial court in all respects except for the one-year probationary period imposed for the offense of disorderly conduct. Disorderly conduct is a second-degree misdemeanor, see § 877.03, Fla.Stat. (1991), and the maximum probationary term which can be imposed for this offense is six months. See Purvis v. Lindsey ex rel. State, 587 So.2d 638 (Fla.4th DCA 1991). Accordingly, we modify the probationary term imposed for the offense of disorderly conduct to six months.
AFFIRMED as modified.
DAUKSCH, PETERSON and DIAMANTIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).